In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-394 CR

 ______________________

 
RAYMOND LEE ALLEN A/K/A RODNEY RAYMOND ALLEN, Appellants


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 07-00395




MEMORANDUM OPINION

 On July 19, 2007, Raymond Lee Allen a/k/a Rodney Raymond Allen was sentenced
on a conviction for possession of a controlled substance.  Allen filed a notice of appeal on
July 26, 2007.  The trial court entered a certification of the defendant's right to appeal in
which the court certified that this is a plea-bargain case and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been provided to
the Court of Appeals by the district clerk.
	On August 3, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 DAVID GAULTNEY
                                                                                                               Justice
 
Opinion Delivered September 19, 2007
Do Not Publish

Before McKeithen, Gaultney and Kreger, J.J.